Order entered October 26, 2017




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-00238-CR

                           JOSE EDUARDO GUERRERO, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F15-75211-X

                                             ORDER
        By order dated September 26, 2017, we granted Kelly Simmons’s request and ordered the
reporter’s record filed by October 17, 2017. We cautioned Ms. Simmons that if the reporter’s
record was not filed by that date, the Court would, on its own motion, order that she not sit until
the complete reporter’s record is filed. To date, no reporter’s record has been filed.
        We ORDER that Kelly Simmons NOT SIT as a court reporter until she has filed the
complete reporter’s record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,
Presiding Judge, Criminal District Court No. 6; to Jan Williams, official court reporter, Criminal
District Court No. 6; to Kelly Simmons, court reporter; to the Dallas County Auditor’s Office;
and to all counsel for all parties.



                                                       /s/   LANA MYERS
                                                             JUSTICE